DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  There was no new Information Disclosure Sheet (IDS) filed since 06 September 2022, the date of the Applicant’s most recent response. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 September 2022 has been entered.

 Status of Claims
This action is in reply to the application submitted by the applicant on 23 February 2021 and the response filed on 06 September 2022.
Claims 1-6 and 8 have been amended by the Applicant.
Claims 3-5 have been canceled by the Applicant.
Claim 7 remains as originally filed
Claims 1, 2 and 6-8 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2 and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Analysis:
Step 1: Claims 1, 2 and 6-8 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter).  Claims 1-2 are directed to a process (method), Claims 6-7 are directed to a machine (system) and Claim 8 is directed to a product (apparatus).  The answer is YES.

Step 2A:  Claims 1-2 recite a method directed to the abstract idea to utilizing biometric feature information of a user to settle financial transactions.  Further, in support of this abstract idea, (Spec ¶ [0021]) recites, “The automatic authenticable range is an area for providing a payment service in which the payment terminal 3 automatically authenticates a user when the user carrying the smartphone terminal 2 makes a payment for the purchased product, and then makes the payment after the persona! authentication”.  Thus, biometric transaction authentication, a particular form of organizing of a human activity, is a fundamental economic practice.  Further, comparing biometric data, is a “Mental Process” as enumerated in Section I of the 2019 PEG.  

Step 2A.1:  In the instant application, relevant to the identification of the abstract idea, Claim 1, as representative, recites, “transmitting, service connection information of the payment terminal”, “storing, one or more first biometric information in a memory”, “acquire second biometric information from a user” “determine the second biometric information to be corresponding to the first biometric information”, “transmitting payment information” and “deleting a respective one of the one or more first biometric information from the memory”.  The steps represent a series of data aggregation for identifying a user and authenticating transactions.  These steps contribute to “concepts performed in the human mind” which falls under the grouping of a mental process.  Therefore, the claims recite an abstract idea.  The answer is YES.

Step 2A.2:  This judicial exception is not integrated into a practical application.  The additional elements recited include a “computer” (processor) configured for executing instructions, a “mobile terminal” and a “memory” for storing transaction data, user data and biometric data.  
The memory is recited at a high level of generality (i.e. memory for storing biometric data). The processor(s) are also recited at a high level of generality (as a general purpose processor that performs generic computer functions of receiving data, capturing image data and performing calculations on data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
None of the additional elements integrate the abstract idea into a practical application because the claimed features of these additional elements are merely applying the abstract idea to being carried out on a general purpose computing system.  Therefore, the claim is directed to an abstract idea. The answer is NO.

Step 2B:  The claim does not include additional elements that amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  
The “memory element” and “processor(s)” are recited at a high level of generality and are recited as performing generic computer functions (i.e. inputting data, calculating, storing data) routinely used in computer applications.  Generic computer components recited as performing generic computer functions that amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The generic computer based limitations of “transmitting, service connection information of the payment terminal”, “storing, one or more first biometric information in a memory”, “acquire second biometric information from a user” “determine the second biometric information to be corresponding to the first biometric information”, “transmitting payment information” and “deleting a respective one of the one or more first biometric information from the memory” are recited at a high level of generality and do not improve the computer based technology, rather are interpreted as applying an abstract idea on a general purpose computer and are interpreted as functions of a processor and memory element.
Therefore, the additional limitations in the claims do not improve the functioning of the computer itself, or improve any other technology or technical field.  Use of a generic computer does not transform an abstract idea into a patent-eligible invention.  Thus, the claim does not amount to significantly more than the abstract idea itself.  The answer is NO.

          The analysis above applies to all statutory categories of invention.  As such, the presentment of Claims 1, 6 and 8 otherwise styled as a machine or manufacture, for example, are subject to the same analysis.  Furthermore, the dependent claims 2 and 7 do not resolve the issues raised in the independent claims.  Claims 2 and 7 are directed toward additional data exchange details of the independent claim steps.  Accordingly, claims 2 and 7 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis above, applied to Claims 1, 6 and 8.     

Response to Arguments

6.	Rejections under 35 U.S.C. 101:
	With respect to the rejections at issue, the Applicant asserts that “claims I and 8 now recite a payment terminal. Accordingly, this "high level of generality" basis via the use of a processor/computer for these rejections are now moot”, (Remarks, page 8, ¶ 2) and “The Examiner's further assertion that "employment of computers as a means to reduce the authentication time does not meet the requirements for integrating into a practical application" also does not address the improvement m biometric authentication technology reflected in the claims", (Remarks, page 8, ¶ 6 through page 9, ¶ 1).  
The Examiner respectfully disagrees and points to the rejection under 35 U.S.C. 101 above for additional explanation.  The Examiner notes that based upon the amended claims, the abstract idea of “biometric transaction authentication” is both a form of organizing human activity and a mental process.
The Examiner acknowledges that the claims now recite a “payment terminal”, and the phrase “payment terminal” is a more specific version of a computer processor used to conduct transaction authentication which is a fundamental economic process and as such, the biometric features of the claims do not substantially modify the abstract idea.  The biometric aspects of the amended claims do provide the elements of “storing first biometric information”, “acquiring second biometric information”, comparing the first and second biometric information and based upon the comparison, “transmitting payment information”, presumably to complete a transaction.  Thus, the biometric information feature of this process is merely an access step to completing a payment transaction.  Such activities fall under the category of organizing human behavior and hence, the claims are abstract.  As an example, a human cashier can visually complete the process of comparing the user’s facial appearance compared to a stored image that would be presented during the transaction to the cashier.  The Applicant’s arguments in this respect are not persuasive. 

Further, the Applicant asserts that “As described in the present specification, the claims reflect an improvement in a reduction in memory requirements and a reduction in the processing load required for biometric authentication as compared to conventional 1 :N authentication systems in which an unspecified number of biometric information is stored (see, e.g., paragraphs [0036], [0041], and [0067]-[0068])”, (Remarks, page 10, ¶ 1).
In response, the Examiner respectfully disagrees and points to the same SPEC ¶¶ [0036], [0041], and [0067]-[0068] which essentially all recite in part that “the number of biometric information of the population to be authenticated can be significantly limited. As a result, the processing load required for authentication and management can be significantly reduced”, (specifically the recitation detail from SPEC ¶ [0067]).  Each of the recited paragraphs indicate the same concept, but the Applicant’s Specification in these cited paragraphs are silent as to how effective the reduction in processing load is nor is there any indication of the degree to which the computing load is reduced.  As such, there is no specific evidence in the Specification that supports the effectiveness of the claimed phrase “the one or more first biometric information stored in the memory being only from the one or more mobile terminals positioned within a predetermined range from the payment terminal”.  The Applicant’s arguments in this respect are not persuasive.

The Applicant further asserts that “Just like the alert waking up an application to display the alert and to enable internet connection in the USPTO Example 21, here, the location of the mobile terminals within the predetermined range of the payment terminal dictates the specific "first biometric information" that is transmitted therefore - which biometric information is the "only" first biometric information that is stored in the memory of that payment terminal”, (Remarks, page 10, ¶ 2).
In response, the Examiner respectfully disagrees and points to the “wake up” detail of example 21 as not being analogous to the claims of the current invention.  The Applicant’s reasons for asserting the practical application is “the location of the mobile terminals within the predetermined range of the payment terminal dictates the specific "first biometric information" that is transmitted”.  The allowable feature of Ex. 21, Claim 2 is that the “wake up” functionality is contained within a single processing device such as a hand held mobile phone with the appropriate application software.  The Applicant’s invention, referring to a pair of devices in close proximity with each other is clearly not analogous to the features described in the allowable portions of Example 21, Claim 2.  As such, the Applicant’s arguments in this respect are not persuasive.   



 The Applicant further asserts that “A correct consideration of Step 2B is shown, for example, in how the USPTO found patent eligibility in the December 2016 USPTO Example 35, claim 2, even though all claimed additional elements were generic, all features were "independently abstract ideas" (mental processes), and transaction authentication is involved Gust like in this case)”, (Remarks, page 14, ¶ 4) and “The same rationale under Step 2B applies to the claims here. Claim 1 recites a sequence of events that address unique problems in 1 :N biometric authentication systems in which an unspecified number of biometric information is stored (see, e.g., paragraphs [0036], [0041], and [0067]-[0068]). The sequence of events recited in claim 1 includes storing in the memory of the computer only the first biometric information transmitted from each of the mobile terminals that are positioned within a predetermined range of the payment terminal”, (Remarks, page 15, ¶ 5). 
In response, the Examiner respectfully disagrees and points to the details of example 35 “a process that differs from the routine and conventional sequence of events normally conducted by ATM verification” as not being analogous to the claims of the current invention.  The Applicant’s reasons for asserting that the “same rationale under Step 2B applies to the claims here”, is not persuasive because the above reasoning that the asserted reduction in processing time and load is not clearly articulated in the Applicant’s Specification.  The Applicant’s invention, referring to paragraphs [0036], [0041], and [0067]-[0068] is ineffective in establishing the extent of the processing benefit caused by the proximity based storing protocol claimed.  As such, the Applicant’s arguments in this respect are not persuasive.  

	Employing a computer in the methods merely use existing technology to implement the abstract concept by using steps that are normally carried out by computers.  As such, Applicant's arguments are not persuasive and the subject rejections are maintained.
 
Prior Art rejections under 35 U.S.C. 102 and 103:
Applicant’s arguments, dated 24 May 2022, with respect to claims 1-8 have been considered and are persuasive.  Accordingly, the subject prior art rejection is withdrawn.  The Examiner places this note on the record here, to correct the previous Final Office Action dated 08 June 2022 in which the statement on the prior art rejection was incorrectly indicated as being “maintained” instead of “withdrawn”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sheets et al. (US 20130290136 A1) discloses strong user authentication on a consumer device without requiring the user to go through a formal registration process with the issuer or processing network. Certain embodiments allow the use of any biometric technology (e.g., fingerprint scan, iris scan, voice recognition, etc.) supported by their consumer device (e.g., smart phone, tablet computer, personal computer) to authenticate the user. 
Tussy (US 20200293644 A1) discloses authenticating a user in an authentication system using a computing device configured to capture authentication biometric identity information. The authentication biometric identify information captured during an authentication session. The authentication biometric identify information may comprise or be derived from one or more images of the user being authenticated. The authentication biometric identify information is compared to root identify biometric information. The root identify biometric information is captured from a trusted source, such as trusted devices located at trusted locations, such as a government entity, financial institution, or business. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R KLOBERG whose telephone number is (571)272-0474. The examiner can normally be reached Mon-Fri; 8:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL R KLOBERG/Examiner, Art Unit 3698

/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691